Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

                                                                                                         Stephen J. Markman,
                                                                                                                   Chief Justice

  February 27, 2017                                                                                      Robert P. Young, Jr.
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                              Joan L. Larsen,
  155132                                                                                                                Justices




  THOMAS M. SMITH,

                 Plaintiff,

  v                                                                   SC: 155132
                                                                      AGC: 16-1744
  ATTORNEY GRIEVANCE COMMISSION,

             Defendant.
  ____________________________________/

                  On order of the Chief Justice, plaintiff having failed to pay the partial filing
  fee as required by the order of February 3, 2017, the Clerk of the Court is hereby directed
  to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 27, 2017
           jam
                                                                                 Clerk